                 Case 2:19-cr-00239-JCC Document 20 Filed 10/14/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0239-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DALE KNAPINSKI,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Dale Knapinski’s unopposed motion to
16   continue trial and the pretrial motions deadline (Dkt. No. 19). On November 13, 2019, Mr.
17   Knapinski was charged by indictment with one count of possession of child pornography. (Dkt.
18   No. 1.) Trial is currently scheduled for November 2, 2020. (Dkt. No. 18.) Mr. Knapinski moves
19   to continue trial to January 25, 2021 based on defense counsel’s need for additional time to
20   adequately prepare for trial. (Dkt. No. 19 at 2.) According to Mr. Knapinski, the Government has
21   produced voluminous discovery and Mr. Knapinski has participated in a psychosexual evaluation
22   that was just completed. (Id.) Additional time is necessary for defense counsel to review the
23   evidence, consider possible defenses, and gather additional evidence material to the defense. (Id.)
24          Also relevant to Mr. Knapinski’s request is the impact that the COVID-19 pandemic has
25   had on the Court’s operations over the past six months. (See General Orders 01-20, 02-20, 07-20,
26   08-20, 11-20, 13-20, 15-20 each of which the Court incorporates by reference.) Specifically, the


     ORDER
     CR19-0239-JCC
     PAGE - 1
                 Case 2:19-cr-00239-JCC Document 20 Filed 10/14/20 Page 2 of 3




 1   pandemic has rendered the Court unable to obtain an adequate spectrum of jurors to represent a

 2   fair cross section of the community, and public health guidance has impacted the ability of

 3   jurors, witnesses, counsel, and Court staff to be present in the courtroom. (See generally id.)

 4   Recently, conditions have improved such that the Court can resume a limited number of in-

 5   person criminal jury trials. Chief Judge Martinez has concluded that:

 6          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 7          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
 8          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
 9
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2.
10
            Accordingly, the Court GRANTS Mr. Knapinski’s motion (Dkt. No. 19) in part and
11
     CONTINUES trial to February 8, 2021. Further, the Court FINDS the ends of justice served by
12
     continuing trial to this date outweigh Mr. Knapinski’s and the public’s interests in a speedy trial.
13
     See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
14
            1. Taking into account the exercise of due diligence, a continuance is necessary to allow
15
                 the defense reasonable time for effective preparation. See 18 U.S.C.
16
                 § 3161(h)(7)(B)(iv).
17
            2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
18
                 spectrum of jurors to represent a fair cross section of the community, which would
19
                 likely make proceeding with an earlier trial impossible or, at a minimum, would result
20
                 in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
21
            3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
22
                 Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
23
                 would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
24
            //
25
            //
26


     ORDER
     CR19-0239-JCC
     PAGE - 2
              Case 2:19-cr-00239-JCC Document 20 Filed 10/14/20 Page 3 of 3




 1   Accordingly, the Court ORDERS:

 2         1. Trial in this matter is CONTINUED to February 8, 2021 at 9:30 a.m.

 3         2. The pretrial motions deadline is EXTENDED to January 4, 2021.

 4         3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,

 5             proposed jury instructions, and proposed verdict forms—must be submitted no later

 6             than Monday, January 25, 2021.

 7         4. The period from the date of this order until February 8, 2021, is an excludable time

 8             period under 18 U.S.C. section 3161(h)(7)(A).

 9

10         DATED this 14th day of October 2020.




                                                         A
11

12

13
                                                         John C. Coughenour
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0239-JCC
     PAGE - 3
